Name: Decision (EU) 2018/9 of the European Parliament and of the Council of 12 December 2017 amending Decision (EU) 2017/344 of the European Parliament and of the Council of 14 December 2016 on the mobilisation of the Contingency Margin in 2017
 Type: Decision
 Subject Matter: budget;  EU finance;  cooperation policy
 Date Published: 2018-01-06

 6.1.2018 EN Official Journal of the European Union L 3/7 DECISION (EU) 2018/9 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 12 December 2017 amending Decision (EU) 2017/344 of the European Parliament and of the Council of 14 December 2016 on the mobilisation of the Contingency Margin in 2017 THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (1), and in particular point 14, second subparagraph, thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 13 of Council Regulation (EU, Euratom) No 1311/2013 (2) laying down the multiannual financial framework for the years 2014-2020 has established a Contingency Margin of up to 0,03 % of the Gross National Income of the Union. (2) In accordance with Article 6 of this Regulation, the Commission had calculated the absolute amount of this Contingency Margin for 2017 (3). (3) The European Parliament and the Council mobilised the Contingency margin in 2017 to allow financing above the commitment ceilings of EUR 1 906 150 960, of which EUR 1 176 030 960 for heading 3 (Security and citizenship). (4) The 2018 budget requires an increase in the flexibility and therefore the offsetting of the contingency margin mobilised in 2017 is adjusted to decrease the amount offset in Heading 5 in 2018 and to introduce a corresponding offset in Heading 5 in 2020, HAVE ADOPTED THIS DECISION: Article 1 Article 2 of Decision (EU) 2017/344 of the European Parliament and of the Council of 14 December 2016 on the mobilisation of the Contingency Margin in 2017 (4) is amended as follows: (a) in the introductory sentence 2019 is replaced by 2020; (b) point (b) is replaced by the following: (b) 2018: heading 5 (Administration): EUR 318 000 000;; (c) the following point (d) is added: (d) 2020: heading 5 (Administration): EUR 252 000 000.. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 12 December 2017. For the European Parliament The President A. TAJANI For the Council The President K. SIMSON (1) OJ C 373, 20.12.2013, p. 1. (2) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884). (3) Communication from the Commission to the Council and the European Parliament of 30 June 2016 on the technical adjustment of the financial framework for 2017 in line with movements in GNI (COM(2016) 311). (4) OJ L 50, 28.2.2017, p. 57.